DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9, 11-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Menon US Pg Pub 2018/0056396 in view of Pike (“Development of a Fabricable Gamma-Prime (Γ') Strengthened Superalloy”), as evidenced by Gibson (“Additive Manufacturing Technologies Rapid Prototyping to Direct Digital Manufacturing”).
Claims 1-4, 7, 9, 13, 16, and 17: Menon teaches a method of manufacturing a metallic article including a layer-by-layer process and a heat treatment to increase the size of columnar grains present in the material (Menon Abstract and figure 1). Menon teaches the metal alloy is in powder form (Menon 
Menon teaches after the articles are formed they undergo a heat treatment in order to increase the size of the columnar grain structures (Menon Abstract and [0007]). Menon teaches the columnar grains are increased in order to improve the mechanical properties such as creep resistance (Menon [0032]). Menon does not provide a numerical range for either the heating temperature or duration. Menon depicts in figure 5 the heating temperature profile of the part. Menon teaches a first zone at a temperature below the gamma prime solvus temperature and a second above the gamma prime solvus temperature ([0033]). 
Pike teaches a super alloy Haynes 282 that is applicable for high-temperature applications in both aero and land-based gas turbine engines (Pike Abstract and 1.0 Introduction). The same class of material and end use taught by Menon. Pike teaches the gamma prime solvus temperature is 997 C which falls in the claimed range. A heat treatment with the material above and below this point would create a range overlapping the claimed range which presents a prima facie case of obviousness. MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to select the Haynes 282 material taught by Pike for process of Menon because Pike teaches the material is suitable for high temperature applications where creep resistance is needed 
Menon provides rates of traverse through the furnace but does not explicitly provide a duration ([0035]). Menon does teach that the rates are suggestions and that a person of ordinary skill in the art would employ a small amount of experimentation to determine the optimal rate based on size, shape, configuration, and material of the instant part. MPEP 2144.05 provides that where the general conditions are known it is not patentable to discover workable or optimal ranges through routine experimentation. In this case the heat treatment duration is similarly prima facie obvious as the reference not only directs a person of ordinary skill to perform the experimentation for each part the reference teaches that improvement in mechanical properties (e.g. creep and rupture strength) are tied to grain growth from the heat treatment (giving a person something to optimize). In view of this the range is obvious. Following the heat treatment Menon teaches quenching the part which is cooling below 750 C. 
Menon does not explicitly teach the size of the columnar grains or the change in size due to heat treatment. However, MPEP 21445 provides the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. In this case the claimed grain size range is obvious as the process steps claimed are obvious and Menon is simply silent on the size of the grains. 
Claim 8: Menon teaches a relationship between the heat treatment and the increase in columnar grain growth and a relationship between grain growth and improved mechanical properties. Menon appears to meet this feature as the mechanical properties are improved including the creep strength. 
Claims 11 and 12: Stress direction is being interpreted to mean any direction which stress or a force is or could be applied to the part. Menon teaches that the columnar grain orientation are oriented in the build direction and for articles other than blades that a person of ordinary skill would be well aware of desired direction of the grains. For claim 12, “in a direction of rotation” is being interpreted as a direction the part could be rotated in and the claim is broad but not indefinite. Menon specifically teaches building the part vertically so, for a blade, the grains would be oriented away from an axis around which the blade is rotated. 
Claim 15: Menon modified by Pike does not explicitly teach wherein the microstructure comprises a porosity, wherein the porosity of the formed part is about 1 micrometer to about 100 micrometeres, as measured using optical microscopy, electron microscopy, x-ray tomography, or a combination thereof. However, as discussed above regarding claim 1, Menon modified by Pike teaches a method of processing the same material in a substantially similar manner. Thus, one of ordinary skill in the art would expect the formed part of Menon modified by Pike to have a microstructure comprising the same porosity or an overlapping porosity.  In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01. 

Claims 5, 10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Menon US Pg Pub 2018/0056396 in view of Pike (“Development of a Fabricable Gamma-Prime (Γ') Strengthened Superalloy”) as applied to claim 1 or 17 above, further in view of Schwarz US Pg Pub 2017/0107821. 
Claims 5 and 18: Menon in view of Pike renders obvious all the limitations of claim 1. Menon teaches that the process is in the context of gas turbine engines but the process can be used to 
In this case, Schwarz teaches a method of making a radial turbine wheel for a radial turbine by an additive process (Schwarz Abstract and [0010]). Schwarz teaches that wheel is a metallic article (Schwarz [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the process of Menon by producing a radial turbine wheel as taught by Schwarz because Schwarz teaches a metallic article for turbines made by additive manufacturing and Menon teaches that any metallic article can be made by the disclosed method. 
Claims 19 and 20 recite the intended use of the radial turbine wheel in the end product. The claims do not require a gas turbine or an auxiliary power unit (is part of vs. a radial wheel and a gas turbine including the radial turbine wheel). The structure of the radial turbine wheel taught by Schwarz meets the claim limitations. 
Claim 10: Menon in view of Pike renders obvious all the limitations of claim 1. Menon does not teach building from an additional portion from an existing structure. 
Schwarz teaches that a portion of the radial turbine wheel is built by additive manufacturing on a base plate. Schwarz teaches the baseplate is made by turning a forged circular blank (Schwarz [0023]). Schwarz teaches forged metal parts have particularly high solidity and are easily manufactured in simple basic shapes (Schwarz [0023]). Schwarz teaches these turned parts are made easily and cheaply by conventional methods (Schwarz [0023]).
. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Menon US Pg Pub 2018/0056396 in view of Pike (“Development of a Fabricable Gamma-Prime (Γ') Strengthened Superalloy”) as applied to claim 1 above, further in view of Rickenbacher US Pg Pub 2013/0263977.
Claim 6: Menon in view of Pike renders obvious all the limitations of claim 1. Menon does not teach repeating the heat treating process. 
Rickenbacher teaches a method of manufacturing components by additive manufacturing (including selective laser sintering and electron beam melting) made of nickel superalloys (including Haynes 282) and heating treating the parts post fabrication (Rickenbacher [0028], [0032], and Abstract). Rickenbacher also teaches the end use is the same Menon (Rickenbacher [0095] turbine blades). Rickenbacher teaches the heat treatment can be a combination or several treatments in a row in order to optimize specific properties ([0093] and figures 3-6). Rickenbacher teaches the parts can have properties that are optimized differently based on the needs of that region (Rickenbacher [0095]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the heat treatment step taught by Menon by repeating or adding additional heating’s as taught by Rickenbacher in order to optimize the mechanical properties of the parts. 
Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive.
Applicant argues that Menon does not teach melting the metal alloy when it is deposited in powder form, as required by the currently amended claim 1. Applicant argues that Menon only teaches melting the article when it is deposited in wire form. 
In response, Examiner notes that Menon teaches the metal alloy is in powder form (Menon Abstract) and that electron beam melting is one of the options for the layer-by-layer additive manufacturing process (Menon [0020]-[0021]). In electron beam melting, as evidenced by Gibson, a focused electron beam scans across a thin layer of pre-laid powder, causing localized melting and resolidification as per the slice cross-section (Gibson p. 126), which reads on “wherein the additive manufacturing process comprises layering the metal alloy in solid form, melting the metal alloy, and solidifying the metal alloy,” as required by claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734